department of the treasury washington d c may se tep ra th government entities uil no legend taxpayera bank m ira x amounta date dear this is in response to your request submitted by your authorized representative dated and requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver of the 60-day rollover supplemented by correspondence dated the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from individual_retirement_arrangement ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to medical conditions and treatments that impaired her ability to accomplish a timely rollover taxpayer a further represents that amount a has not been used for any other purpose page of taxpayer a received a distribution of amount a on date during the day rollover time period taxpayer a experienced severe medical problems while also caring for her parents who were also ill when taxpayer a realized that the 60-day rollover period had passed she requested bank m to redeposit the distribution to an ira but bank m refused to do so based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day roliover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed aut of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 does not apply to any amount described in sec_408 ax i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers page of sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date under sec_408 of the code are eligible for the waiver revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider ail relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distrioution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely roliover was caused by serious medical conditions and treatments therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of ‘amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as io the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power of attomey on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact id please address all correspondence to yat ep ra t4 page of sincerely yours watt sec_2s william hulteng acting manager employee_plans technical enclosures deleted copy of ruling letter notice of intention to disclose col xxx ooxxkxxrakk
